TIEXE&~~~FCNEY             GENERAL
                       OF    TEXAS




HonorableAlbert J. Hutson, Jr.
CountyAttoriiiy, TrinityCounty
Groveton,Texas

Dear Sir:

                                 opinionHo. O-683
                                 Re: Mayreal estate'besold by
                                     sumria~wile for tilinquent
                                     taxeswithoutforeclosuresuit?

We bag to acknowledgereceiptof your letterof April 20th from which
we quote the followingquestions:

    %der the laws of our state,does a Tax Assessor-Collector
    have the authorityto levy on and sell real estatefor
    delinquenttaxeswithout the necessityof a suit in court?

     "If the Tax Assessor-Collectorhas the authorityto levy on
     ax&sell real estatefor delinquenttaxeswithout the
     necessityof a suit, does a person employedby the commission-
     er's court to collectdelinquenttaxes have this aut&ity?*

ArticleVIII, Section13 of the Constitutionof Texas, as amendedby
electionheld November8, 1932, reads as follows:

     "Provisionshall be made by the first Legislatureforthespeedy
     sale, without the necessity of a suit in Court, of a sufficient
     portionof all lands and other propertyfor the taxes due
     thereon,and every year thereafterfor the sale in like manner
     of all lands and other pronerty n-jonwhich the
     taxes have not been paid; a*tbe deed of conveyanceto the
     purchaserfor all lands and other propertythus sold shall
     be held to vest a good and perfecttitle in the purchaser
     thereof,subjectto be impeachedonly for actualfraud;
     provided,that the formerowner shall within two years from
     date of the filing,for record of the Purchaser'sDeed
     have the ri&t to redeem the land on the followingbasis:

     "(1) Within the first year of the redemptionperiod upon the
     paymentof the amount of money paid for the land, including
     One ($1.00)DollarTax Deed RecordingFee and all taxes,
     penalties,interestand costs paid plus not exceeding
     twenty-five(2%) percentcftheaggregatetotal;
HonorableAlbert J. Hutsan,Jr. , May 4     1939 Page 2 O-~683
             -   ._                      -   ..-


       "(2) Within the last year of the redemptionperiod upon,
       the-paymentof the amount of money paid for the land,
       includingOne ($1.00)DollarTax peed RecordingFee and all
       taxes, penalties,interestand costs paid plus not exceedjng
       fifty (H) percentof the aggregatetotal. (Sec.13,Art. 8,
       adoptedelectionNov. 8, 1932.)"

This provisionauthorizesthe Legislatureto enact laws providingfor
summarysales of lands for delinquenttaxes;butthe constitutional
provisionis clearlynot self-executory.We have been unable to find
any statute,now effective,which authorizessummarysales of real
estate. In fact,Article732&k,R. C. S. (Acts 1929, 4lst. Lag.,
.pi 103, ch. 48,i 1) expresslyprohibitssuch sales.~This statutereads
as follows:

       "That all sales of real estatenmde for the collectiom~of
       delinquenttaxes due thereonshallbemsdeonlyafter the ~.
       foreclosureo? tax lien s,ecuringsane has been,ha$?-in
                                                           a court
       of competentjurisdictionin accordancewith existinglaws
       governingthe foreclosureof tax liens in delinquenttax
       suits.*

This statute,passed in 1929,would not be repealedby the 193.2,
Constitutional amendment. It has hot been repealedor amendedby
the legislature,and is thereforestill controllingIn the mattarof
sales or real propertyfordelinquenttaxes.
                                            ~.         \
Pe accordinglyadviseyou that we agree with~~your':~~~~ghgB~o~~~~tk
neitherthe ~TaxAssessor-Collector nor any one Cl.&‘has~&~~~~~   or
authorityto levy on and sell real estate for delinquenttaxes except
after foreclosureof the tax lien by a court, as provided.byArticle
7328~1,R. C. S.

                                        Yours.vbrytruly,

                                   A!mmNExowERhLoFTEx4s

                                   s/Walter R. Koch      ~



                                   m
                                       Walter R. Koch,
                                   .       Assistant

URyr

APPROVED:
s/ Oerald~C.Mann
ATTORNEYGENERuoFTFm8